Information Disclosure Statement
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response of 9/12/2022 is acknowledged. 

Claim Status
3.       Claims 1-11,13-16,18 and 21-23 are pending. Claims 12, 17 and 19-20 have been canceled by previous amendment

Drawings
4.    The drawings submitted by the applicants dated 3/6/2020 is accepted by the examiner. 
Specification
5.      The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Information Disclosure Statement
6.      Applicants’ information Disclosure Statement of 6/2/2020is acknowledged. The references have been considered by the examiner. Initialed copy is enclosed. However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Priority
7.    Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese Application No. 2017-172593, filed 9/8/2017 has been filed. But no English translation of said application has been received. 
        Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. For the prior art purposes the priority date will be the filing date of US application which is 3/6/2020.

Election/Restrictions
8.      Applicants’ election with traverse of 9/12/2022 is acknowledged.  Applicant elected group I (claims 1-8) drawn to a method of evaluating T cell immune function.
The traversal is on the ground(s) that: 
         The Office contends that the inventions defined by the claims of Groups I, II, and II do not relate to a single general inventive concept under PCT Rule 13.2 because the inventions lack the same “special technical feature.” Under PCT Rule 13.2, the inventions are considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. PCT Rule 13.2 define the term “special technical feature” as meaning the technical feature that defines the contribution which each claimed invention, considered as a whole, makes over the prior art (see M.P.E.P. § 1893.03(d)).
 The subject matters of Groups I, II and III are linked such that they form a single general inventive concept. More specifically, the subject matters of Groups I, II, and II share at least one common special technical feature, which defines the contribution that each of the claimed subject matters makes over the prior art. The claimed subject matters of Groups I, II, and III relate to quantifying or evaluating bsPD-L=1 with high binding affinity for PD-L-1, as described in the present application at, for example, specification paragraphs 0009, 0013, 0029, and 0033.
The Office asserts that Li-Hui et al. [sic — Xu et al.] (Chin. J. Biotech., 23(1): 106-111 (2007)) discloses the technical feature that links the claims, such that this feature is not inventive and cannot serve as a single inventive concept. However, Xu et al. simply discloses the use of conventional methods (1.e., metal ion affinity chromatography, immunoblotting, and ELISA-based assays) to detect or evaluate soluble sPD-L1. The conventional methods taught in Xu et al. cannot appropriately quantify or evaluate bsPD-L1 having a high binding affinity to PD-L1, as referred to in the pending claims and as described in the present application at, for example, specification paragraph 0010 of the present application.
In view of the special technical feature common to the subject matters of Groups I, IL, and III, the restriction requirement as between the subject matters of Groups I, II, and HI is not proper and should be withdrawn for this reason alone.
         This is not found persuasive because Li-Hui et al. teach that “This study reports the preparation and identification of soluble programmed death-1 (PD- {} ligand-{(sPID-L1) and its antibodies of mouse origin. Immobilized metal ion affinity chromatography was used to perform on-column refolding with simultaneous purification of denatured sPD-L1, and soluble sPD-L1 with purity of 95 % wag obtained:
         Because the first appearing technical feature does not define a contribution over the art, it is not considered "special" within the meaning of PCT Rule 13.2 and as such the groups lack unity of invention. The inventions listed as Groups I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Claims of group I are drawn to a method, group II to biomarker and those of III to a system each group constitute different entities and as such do not share the same technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
   Claims 9-11,13-16,18 and 21-23   are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.  Claims 1-8 are under consideration. 


Claim Objections
9.      Claims 1-11,13-16,18 and 21-23  are objected to because of the following informalities:  The claims recite abbreviations PD-1, PD-L-1 and bsPD-L-1, full name of said abbreviations are required when recited for the first time in the chain of claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
10.      The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.      Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1)  as being anticipated by Takeuchi et al. (Immunology Letters 196, pp. 155-160, January 2018).
         The claims are drawn to: A method for evaluating T cell immune function, comprising a step of reacting a test sample and PD-1, and a step of detecting and quantifying a soluble PD-L1 bound to PD-1 as “soluble PD-L1 having a PD-1 binding ability (bsPD-L1)”.
Takeuchi et al abstract teaches that 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

     
In summary, Takeuchi et al., further recite”

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Takeuchi et al. teach evaluating T-cell immune function in plasma samples of 75 patients who have been diagnosed with non-small cell lung cancer. (page 157). Takeuchi et al. teach  a step of reacting a test sample and PD-1, and a step of detecting and quantifying a soluble PD-L1 bound to PD-1 as “soluble PD-L1 having a PD-1 binding ability (bsPD-L1)” ( see page 157). . Takeuchi et al. teach sugar modification see pages 157-158). Takeuchi et al. teach   an anti PD-L1 antibody (see pages 157-158 and fig 2). Takeuchi et al. teach limitations of claims 5-7, cancer, diagnosis, prognosis and treatment evaluation (see abstract, introduction and pages 155-160). The prior art anticipates the claimed invention.


Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.      Claims 1-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by Li_Hui et al, (Chinese Journal of Biotechnology , vol. 23. Issue 1, pp. 106-111, January 2007).
        The claims are drawn to: A method for evaluating T cell immune function, comprising a step of reacting a test sample and PD-1, and a step of detecting and quantifying a soluble PD-L1 bound to PD-1 as “soluble PD-L1 having a PD-1 binding ability (bsPD-L1)”.
       Li-Hui et al. teach that “studies have indicated that PD-L1is mainly involved in the down-regulation of T cells and plays an important role in the maintenance of peripheral T-cell tolerance “.  See page 1.  Li-Hui et al. teach that “This study reports the preparation and identification of soluble programmed death-1 (PD- {} ligand-{(sPID-L1) and its antibodies of mouse origin. Immobilized metal ion affinity chromatography was used to perform on-column refolding with simultaneous purification of denatured sPD-L1, and soluble sPD-L1 with purity of 95 % wag obtained: The purified sPD-L1 was, verified by immunoblotting using a commercial goat-anti-human PD-L1 antibody. An ELISA-based assay showed that it also had high binding affinity for its cognate receptor PD-1. (see abstract, page 109 and fig 7).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Li-Hui et al. teach that PD -1 is mainly involved in the down regulation of T-cell and plays an important role in the maintenance of peripheral T-cell tolerance (see page 106). Li-Hui et al. teach anti PD_L-1 antibody (see page 107). Li-Hui et al. teach biological sample (see page 107). Li-Hui et al. teach limitations of claims 5-7, cancer, diagnosis, prognosis and treatment evaluation (see discussion page 110). The prior art anticipates the claimed invention.

Conclusion
13.      No claims are allowed.
14.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
September 30, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645